Citation Nr: 0302269	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the hips.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of an injury of the right hand.

(The Board will decide the issues of entitlement to increased 
ratings for chondromalacia patella, right knee; 
chondromalacia patella, left knee; instability, right knee; 
and instability, left knee; and, on its merits, the issue of 
entitlement to service connection for arthritis of the hips 
in a later decision.)


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office at Winston-Salem, North 
Carolina.

In January 2001, the Board, in pertinent part, remanded 
claims for an evaluation in excess of 10 percent for right 
knee and left knee chondromalacia, respectively, to the RO 
for additional development.  

In December 2002, before the claims file was returned to the 
Board, the veteran gave written notice to the RO revoking the 
authority of his representative to act on his behalf.  The 
veteran has not designated a new representative.

The Board is undertaking additional development on the issues 
of entitlement to increased evaluations for the right and 
left knee disabilities, respectively and on the issue, 
reopened here, of entitlement to service connection for 
arthritis of the hips pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development has been 
completed, the Board will provide notice thereof as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After giving, 
and reviewing any response to, the notice, the Board will 
prepare a separate decision addressing these issues.

In a VA Form 9, Appeal to Board of Veterans' Appeals, that he 
filed in May 2002 to perfect his appeal of the denial of his 
application to reopen his claim for service connection for 
residuals of an injury of the right hand, the veteran 
asserted a claim of entitlement to compensation under section 
1151 of Title 38 of the United States Code. The RO has not 
yet adjudicated this claim.  It is therefore referred to that 
agency for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his application to reopen 
his claims of entitlement to service connection for arthritis 
of the hips and residuals of an injury of the right hand.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to service 
connection for residuals of an injury of the right hand has 
been obtained.

3.  A June 1996 rating decision denied the veteran's claims 
of entitlement to service connection for arthritis of the 
hips and residuals of an injury of the right hand.  The 
veteran did not perfect an appeal of the denial of these 
claims in the June 1996 rating decision.

4.  Evidence that has been added to the record since the June 
1996 rating decision is not cumulative or redundant, is 
relevant to, and probative of, the claims, and is so 
significant that it must be considered in order fairly to 
decide the merits of the claims.

5.  Currently the veteran is diagnosed with right ulnar 
mononeuropathy.

6.  The veteran's right ulnar mononeuropathy is not shown to 
be related to an injury or disease incurred during service.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying service connection 
for arthritis of the hips and residuals of an injury of the 
right hand is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received in support of the claims for service 
connection for arthritis of the hips and residuals of an 
injury of the right hand, respectively, is new and material 
and therefore sufficient to reopen the claims.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).

3.  The veteran's right hand disorder was not incurred 
during, or as a result of, active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  See 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records cannot be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 38 C.F.R. § 3.159(e).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 38 C.F.R. § 3.159(c)(4).

In a letter sent to the veteran and his representative in 
November 2002, the RO reviewed the provisions of the VCAA.  
Review of the file discloses that all notice and development 
required by the VCAA have been accomplished in the case of 
each of the claims decided herein.

Applications to reopen claims of entitlement to service 
connection 
for arthritis of the hips
and residuals of an injury of the right hand

VA is charged only with the duty to notify prescribed in 
section 5103 of the statute and section 3.159(b) of the 
implementing regulations, however, when the matter to be 
adjudicated is an application to reopen a previously denied 
claim if, as in this case, the application was filed before 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45, 629 (August 
29, 2001); see also 38 U.S.C.A. § 5103A (f), (g) (West Supp. 
2002); Quartuccio.

The Board finds that this duty has been fulfilled.  The 
veteran has been advised of the kind of evidence which would 
substantiate his application to reopen his claims of 
entitlement to service connection for arthritis of the right 
hip, arthritis of the left hip, and residuals of an injury of 
the right hand and of his and VA's respective duties in the 
effort to obtain that evidence.  The RO provided such notice 
in letters sent to the veteran and his representative in 
November 1999, January 2000, January 2001, and August 2001.  
Additional information concerning the evidence needed to 
reopen these service connection claims was contained in the 
April 2002 statement of the case. 

Reopened claim of entitlement to service connection for
residuals of an injury of the right hand

The letters sent to the veteran and his representative in 
November 1999, January 2000, January 2001, and August 2001 
collectively delineated the kind of evidence that would be 
needed to support a grant of service connection for his 
disorder of the right hand and the respective 
responsibilities of the veteran and VA in the effort to 
obtain that evidence.  Specifically, the veteran and his 
representative were advised that evidence of a right hand 
disorder existing during and continuing since service would 
substantiate the service connection claim.

The Board finds that in the case of this claim, the RO has 
accomplished all evidentiary development required by the VCAA 
to be performed before a claim may be decided on the merits.  

The RO also has assisted the veteran by obtaining certain 
documentary evidence pertinent to this claim.  All known and 
available service, private and VA medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend any additional records 
pertinent to his claim remain outstanding.

In addition to securing documentary evidence, the RO provided 
the veteran with a VA examination in March 2002 during which 
findings pertinent to the service connection claim were made.

Thus, in addition to furnishing the notice required to be 
given to claimants and their representatives, VA has made the 
appropriate and legally required effort to develop evidence 
concerning this claim.  Accordingly, the Board will decide 
the claim on the basis of the record now standing on appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ii.  New and material evidence

In a March 2000 rating decision, the RO determined that the 
claim of entitlement to service connection for a bilateral 
hip disability, but not the claim of entitlement to service 
connection for residuals of an injury of the right hand, was 
supported by new and material evidence.  Thus, the RO 
reopened the former but not the latter claim.  However, 
because the question whether new and material evidence has 
been presented in support of a claim is jurisdictional - - 
that is, goes to the statutory jurisdiction of the Board to 
review the claim - - it must be decided de novo by the Board 
regardless of what determination has been made by the RO.  
Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
("jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues").  

Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law. 
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

A June 1996 rating decision denied the veteran's claims of 
entitlement to service connection for arthritis of the hips 
and residuals of an injury of the right hand.  As the veteran 
did not perfect an appeal of the denial of these claims in 
the June 1996 rating decision, those determinations became 
final.  38 U.S.C.A. § 7105.

The evidence to be evaluated in determining whether a claim 
is supported by new and material evidence is that which has 
been added to the record since the last prior final denial of 
the claim on any basis, in this case, since the June 1996 
rating decision.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether it 
is material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence which bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (Although 38 C.F.R. § 3.156(a) has been amended, the 
amended version is effective only for applications to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001).  Thus, it does not apply to this 
appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When a proposition is 
medical in nature, such as one concerning medical nexus, 
etiology, or diagnosis, then medical, rather than lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999). 

The materiality of this new evidence is assessed in the light 
of the legal requirements for service connection.  Service 
connection may be awarded when a veteran has a disability 
resulting from injury or disease incurred in or aggravated by 
"active service."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In every case, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be found separately and 
established by competent evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Evidence in the record at the time of the June 1996 rating 
decision that was relevant to the claims for service 
connection for arthritis of the hips and residuals of an 
injury of the right hand included the report of a VA 
orthopedic examination conducted in April 1996.  

The outpatient treatment records contained a note proposing 
that the veteran might have arthritis of the hips, 
particularly of the right hip.  The April 1996 examination 
report stated a diagnosis for the hips of "[b]ilateral hip 
pain with limited painful internal rotation and increased 
external rotation."  Commentary accompanying this diagnosis 
indicated that x-rays taken for the examination failed to 
disclose underlying degenerative joint disease of the hips.  
No other medical evidence of record at the time of the June 
1996 rating decision contradicted this conclusion. 

The April 1996 examination report stated a diagnosis for the 
right hand of "[h]istory of right hand metacarpal fracture 
secondary to altercations.  Status post non-operative 
management."  Commentary accompanying this diagnosis 
suggested that no decreased range of motion of joints of the 
right hand had been found.  

Since the June 1996 rating decision, new evidence pertinent 
to the claims has been submitted.  This is evidence that was 
not of record at the time of the original rating decision and 
is not merely cumulative of evidence that was.  38 C.F.R. 
§ 3.156(a).  

New evidence concerning the veteran's hips includes the 
report of a magnetic resonance imaging (MRI) study of the 
pelvis that was performed at a VA medical facility in 
December 1999.  The report indicates that the MRI 
demonstrated the presence of "small ringed osteophytes of 
both femoral heads most consistent with mild degenerative 
change."  

New evidence concerning the veteran's right hand includes the 
report of an electromyography (EMG) study performed at a VA 
medical facility in September 1996 stating findings of right 
ulnar mononeuropathy and right ulnar sensory mononeuropathy 
and a December 1996 operation report prepared at a VA medical 
facility concerning surgery performed at that time to correct 
right ulnar mononeuropathy.

One requirement for service connection for any disability is 
proof of a current disability that is chronic in nature and 
amenable to medical diagnosis.  Rabideau.  Medical 
documentation submitted since the June 1996 rating decision 
pertinent to the claims for service connection for arthritis 
of the hips and residuals of an injury of the right hand, 
respectively, represents competent evidence in support of 
this element of a service connection claim.  The evidence 
tends to show that the veteran has arthritis of the hips and 
a neurological disorder of his right upper extremity that 
could be related to his right hand.  Thus, the evidence is 
material to the respective service connection claims.

Therefore, the Board finds that new and material evidence has 
been submitted.  Accordingly, the claims of entitlement to 
service connection for arthritis of the hips and residuals of 
an injury of the right hand are reopened.  38 C.F.R. § 3.156.

iii.  Service connection
Residuals of an injury of the right hand

In general, as noted above, service connection may be awarded 
when a veteran has a disability resulting from injury or 
disease incurred in or aggravated by "active service."  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In every case, as 
observed above, service connection requires a showing by 
competent evidence of the existence of a current disability 
and a relationship between that disability and an injury or 
disease incurred in service."  Watson; Rabideau.  While a 
lay person is considered competent to supply evidence merely 
descriptive of his own or another's symptoms, Grottveit, 
medical questions presented by a service connection claim, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, require medical evidence to be resolved.  
Voerth v. West, 13 Vet. App. 117, 120 (1999).

The general elements of a service connection claim may be 
demonstrated in different specific ways.

Service connection may be granted for any disease diagnosed 
initially after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same after service.  In such a case, the post-
service condition will be service connected however remote 
from the time of service unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity at some later date.  
Rather, for a showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time that the veteran had the 
disease, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

If a chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis of 
continuity of symptomatology beginning during service.  
Service connection can be granted for a veteran's disability 
where the presence of a disorder or symptoms thereof has been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

If a veteran with 90 days or more of continuous active 
service develops arthritis or an organic disease of the 
nervous system to a compensable degree within one year of 
separation from active duty, the disease will be presumed to 
have been incurred in service even absent evidence to that 
effect unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2002).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b).

The veteran maintains that, as he has stated in his 
substantive appeal document of May 2002, he is entitled to 
service connection for his current right hand disorder 
because "it is directly attributable to the numerous 
injuries he sustained to his right hand while in service."  
In several statements offered in support of this claim - -
including the most recent statement, dated in January 2003 - 
- he argues that service connection is warranted because 
symptoms of a disability of the right hand have been shown 
continuously since service.

The veteran's service medical records document several 
instances of trauma to the right hand.  In April 1982, the 
veteran reported to health care providers that he had struck 
a car window with his right fist and was now unable to 
manipulate the third digit of the right hand.  He was 
referred for x-rays, which, it appears, demonstrated no 
fracture.  Several days later, he was seen again and, after 
relating that he had been in another fight, was diagnosed 
with contusions of the right hand.  In May 1983, he again 
sought medical attention for trauma to the right hand.  He 
related on that occasion that he had he had been in a fight 
and thought he had injured the third digit of his right hand.  
X-rays were taken and were negative for fracture.  The health 
care provider recorded an assessment of "soft tissue 
injury."  In September 1983, additional x-rays were taken in 
order to determine the effects of the May 1983 trauma to the 
right hand.  The radiology report identified an "articular 
irregularity in [the] proximal terminal phalanges of the 
[right] middle finger due to old trauma."  The veteran was 
seen for trauma to his right hand (and to the jaw) again in 
October 1983.  He reported that he had been in a fight.  The 
assessment delivered by the health care provider was "soft 
tissue injury."

The report of the veteran's separation examination, which was 
performed in December 1984, cites no abnormality of the upper 
extremities.

The VA orthopedic examination performed in April 1996 in 
connection with the veteran's service-connection claim found 
Heberden's and Bouchard's nodes of the second through fourth 
digits of the right hand.  On the basis of the history given 
by the veteran, reference was made in the examination report 
to a previous "fracture" and "stress fracture" of the 
right hand.  The examiner reported that the veteran 
demonstrated "no specific alteration in his cascade 
consistent with his previous rotational deformity of [the] 
previous fracture site," no neurovascular abnormality of 
either hand, and normal tendon function.  The examiner 
observed that there was no evidence of decreased range of 
motion of the metacarpophalangeal (MCP), proximal 
interphalangeal (PIP), or distal interphalangeal (DIP) joints 
of the right hand and rendered a diagnosis for the right hand 
of "[h]istory of right hand metacarpal fracture secondary to 
altercations.  Status post non-operative management."  
Commentary accompanying this diagnosis indicated that there 
was no evidence of decreased range of motion at any of the 
joints of the right hand.

VA treatment records obtained in connection with the service 
connection claim show that the veteran was diagnosed with a 
neurological disorder of the right hand.  The report of an 
EMG study performed at a VA medical facility in September 
1996 states a finding of "an abnormal study, with 
electrophysiologic evidence of a moderate right ulnar 
mononeuropathy, with involvement at least as proximal as the 
flexor carpi ulnaris" and "evidence of right ulnar sensory 
mononeuropathy."  The EMG report reveals that the veteran 
said that he had been having a "persistent weak right grip" 
and "numbness in the right hand 4th and 5th fingers" for 
"several years" after injuring his right hand during 
service and "[s]w[inging] a hammer in construction work for 
many years."  Physical examination conducted before the 
testing revealed that "his right cubital tunnel [was] much 
shallower than the left."  A December 1996 operation report 
prepared at a VA medical facility describes surgery performed 
at that time to correct right ulnar mononeuropathy.  

In support of his contention that service connection for 
residuals of an injury of his right hand should be granted, 
the veteran has submitted written statements describing his 
post-service medical treatment and symptoms.  In one such 
statement, submitted in December 1999 apparently in response 
to the RO's letter of November 1999, the veteran averred that 
"since [his] discharge from the military [he has] had 
constant right hand pain, numbness, and weak hand grip."  In 
its letter of November 1999, the RO suggested that evidence 
needed to support a finding that his current right hand 
condition was related to service included medical evidence of 
ongoing treatment for a right hand condition both during and 
after service.

The report of a VA orthopedic examination performed in July 
1998 (which did not consider his right hand disability) 
indicates that the veteran had stopped working in 
construction approximately two years before on account of 
physical disability.

In August 1998, the veteran caused to be submitted three 
statements by third parties addressing the reasons for his 
inability to continue to work in construction.  A statement 
from a former employer, a construction company, caused by the 
veteran to be submitted in August 1998 advised that his term 
of employment had been April 1993 to April 1996 and he had 
been let go because of bilateral knee problems that rendered 
him unable to perform his work.  A statement by the owner of 
another construction business indicated that the veteran had 
not been hired because of bilateral knee problems.  A 
statement by a friend suggested that various orthopedic 
disorders, including that of the right hand, had rendered the 
veteran incapable of continuing to work in construction.

During a VA orthopedic examination performed in March 2002, 
the current manifestations and the likely etiology of the 
veteran's right hand disorder were considered.  The 
examination report indicates that the veteran related that he 
had injured his right hand during service several times 
(sustaining "metacarpal fractures"), had experienced "no 
residual disability" of the right hand during service, had 
"sw[ung] a hammer for a number of years" while working in 
construction, and had quit construction "because of weakened 
grip."  After clinical assessment, the examiner made a 
diagnosis of "[u]lnar neuropathy right hand postoperative 
residuals with numbness, tingling" and "adequate grip and 
strength and motion."  The examiner addressed the question 
of the etiology of the veteran's current condition.  The 
examiner reported that he "[did] not believe that the 
veteran's current condition of his hand was related to the 
injuries or complaints that he had in service when he had 
closed stress fracture of his right hand."  The examiner 
opined that the veteran had "develop[ed] his ulnar 
neuropathy with his activities post service."

The Board finds that there is insufficient evidence to 
support a finding that the right ulnar mononeuropathy 
currently manifested by the veteran developed as a result of 
trauma to the right hand during service.

Certainly, two of the required elements of a service 
connection claim have been demonstrated in this case.  The 
veteran does have a current disability associated with his 
right hand and he did sustain injuries to his right hand 
during active service.  The question upon which the service 
connection claim presented here turns is whether there is a 
medical nexus between the current disability and service.  
Caluza.

There is no medical documentation in the record that the 
veteran exhibited either arthritis or a neurological disorder 
of the right hand to a compensable degree within one year 
after his separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Rather, the question 
whether the current right ulnar neuropathy is attributable to 
the veteran's service or not depends upon other evidence.

As noted above, the service medical records document soft 
tissue injuries of the right hand but no fractures.  To the 
extent that the injuries of the right hand during service are 
described as fractures in current medical records on the 
basis of information the source of which is the veteran alone 
- - someone who has not been shown to have special medical 
knowledge or training and is thus a layman - - the Board does 
not conclude that fracture of the right hand during service 
has been established.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Nevertheless, the VA examiner who considered the 
etiology of the veteran's right hand disability in March 2002 
did so on the basis that during service, the veteran had 
fractured his right hand rather than sustained only soft 
tissue injuries.  However, the VA examiner was of the opinion 
that the neurological disorder of the right hand manifested 
by the veteran currently was not attributable to any incident 
of his service.  There is no other medical opinion in the 
record supporting a contrary conclusion. 

The veteran has been invited to identify or submit medical 
evidence to the contrary, and he has not.  Instead, he has 
offered his own assertions about the origin of his current 
right hand condition.  As a layman, the veteran is a 
competent source of evidence describing his own symptoms but 
is not competent to resolve the question of the medical 
etiology of a disorder underlying his symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is 
not competent to diagnose a current disability or opine as to 
its etiology).  The Board notes, furthermore, that the 
veteran has not alleged consistently throughout the history 
of this claim that he has had problems with his right hand 
that have been ongoing since service.  Nor do the statements 
by third parties that the veteran caused to be submitted in 
August 1998, pointing as they do to progressively worsening 
problems with the knees rather than the right hand, support 
his specific contention of November 1999 that he had been 
having problems with his right hand consistently since 
service.

Thus, while the veteran has been shown to have a disorder 
affecting his right hand currently and to have injured his 
right hand during service, the preponderance of the competent 
evidence demonstrates that the disease is not related to 
service.  38 U.S.C.A. § 5107(b).  Therefore, service 
connection for residuals of an injury of the right hand will 
be denied.  There is no reasonable doubt to be resolved in 
favor of granting the claim.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001) (holding that the doctrine of 
reasonable doubt is inapplicable where the evidence 
preponderates against a claim).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for arthritis of the hips is granted.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of an injury of the right hand is 
granted.

The claim of entitlement to service connection for residuals 
of an injury of the right hand is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

